Citation Nr: 1221556	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for posttraumatic stress disorder, to include adjustment disorder with depressed mood, prior to April 19, 2001.  

2.  Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder, to include adjustment disorder with depressed mood, from April 20, 2001 to August 1, 2005.  

3.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder, to include adjustment disorder with depressed mood, from August 1, 2005 to October 21, 2008.  




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

This case must be remanded for VA to provide the Veteran with an examination and review of the claims file by a psychiatrist so that adjudicators can determine the disability evaluation to be assigned for the period from May 17, 1971 to April 20, 2001.  A remand is also necessary so that the RO/AMC can provide the Veteran with a supplemental statement of the case that includes citation to pertinent laws and regulations and a discussion of how such laws and regulations affect VA's decision to assign ratings for the entire period on appeal.  

VA first received a claim of entitlement to service connection for a psychiatric disability, specified as "nerves," from the Veteran on May 17, 1971.  At that time he also claimed entitlement to service connection for physical disabilities.  In an August 1971 rating decision, the RO denied service connection for the physical disabilities but did not mention the claim of entitlement to service connection for a psychiatric disability.  On April 20, 2001, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In the March 2004 rating decision on appeal, the RO responded to that claim by granting service connection for adjustment disorder with depressed mood and assigning a 30 percent evaluation effective from April 20, 2001.  

In August 2004, the RO received a letter in which the Veteran discussed his service in Vietnam and psychiatric symptoms that he experienced during service and since service.  He also stated "I feel that VA should compensate me form the time I got out."  In a statement received in December 2004, the Veteran contended that an error had occurred in not granting his claim on the original date that he filed his claim in 1971.  He stated that he had never been informed of any decision regarding his claim of entitlement to service connection for a psychiatric disorder.  

In April 2006, the RO issued a statement of the case listing the issue as evaluation of adjustment disorder with depressed mood currently evaluated as 30 percent disabling and consideration of entitlement to an earlier effective date for service connection for that condition.  

The RO subsequently increased the evaluation; first to 50 percent, effective August 1, 2005; and then to 100 percent, effective October 21, 2008.  The Board remanded the matter to the AMC/RO in November 2009 for additional development, including to request an opinion from the VA physician who had examined him in October 2008 as to whether any psychiatric disorder that the Veteran has, or has had, dates back to his service in 1971.  

Following review of the claims file, that physician stated that the symptoms that the Veteran currently had were symptoms of PTSD and that this dated back to his service.  The physician remarked that the Veteran was treated for anxiety in the latter part of 1970 and that "these anxiety symptoms were definitely secondary to his emerging posttraumatic stress disorder symptoms at the time."  

In a July 2011 rating decision, the RO granted an effective date of May 3, 1971 for service connection for PTSD, to include adjustment disorder with depressed mood.  The RO assigned a noncompensable evaluation for the period from May 3, 1971 to April 20, 2001.  

The Veteran's letter received in August 2004 placed on appeal not only the date of grant of service connection for his psychiatric disability but also the evaluation assigned for that disability for the entire period beginning on whatever date was ultimately assigned for grant of service connection.  This is clear from the phrase "VA should compensate me from the time I got out."  Thus, the evaluations for all periods on appeal are before the Board, including for the period back to May 3, 1971.  See Fenderson v. West, 12 Vet. App. 119, 126 (holding that that the Board must consider the appropriateness of staged ratings when adjudicating a claim for increased benefits where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (explaining that in "a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.").  

The claims file contains evidence that requires interpretation by a medical professional before adjudicators can determine what disability evaluation is warranted for the period from May 3, 1971 to April 20, 2001.  A July 1971 VA examination report includes findings that there was no evidence of severe anxiety or depression, that the Veteran reported no anxiety or depression since service and that he slept well and denied difficulty in interpersonal relationships.  In March 1975 he complained of nervousness, hot flashes, and sweating.  In July and August 1975 he reported that he had suffered personal and marital problems prior to a recent physical illness; that he felt anxious - as if he was going crazy, and that he was quick tempered.  He was prescribed medication to help him sleep.  In December 1975 he reported trouble with his nerves, palpitations, that his hands shook, that he had fear for no reason.  In March 1978 and August 1981 he reported nervousness.  In May 1998 he reported that he felt good but had domestic stress, and in April 2000 he reported that he was feeling calmer since his divorce went through.  During this period, VA treated the Veteran for suspected reactive hypoglycemia, possible thyroid problems, possible cardiac problems, and adjusted his Prednisone treatment for sarcoidosis.  

Whether the Veteran's reported symptoms during this period were due to physical conditions or were due to his service-connected psychiatric disability is unclear.  The Board finds that this involves questions that must be addressed by a person with medical, including psychiatric, expertise.  In other words, there is insufficient medical evidence of record for the Board to decide what disability evaluation is appropriate during the time frame from May 3, 1971 to April 20, 2001.  In cases such as this, where an earlier effective date is assigned after the initial grant of service connection and the extent of disability back to that date is unclear, VA's duty to assist includes obtaining a retrospective opinion as to the level of the appellant's disability during that earlier time frame.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  

The Board now turns to the other reason that a remand is required.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011).  The section of the Schedule that provides criteria for rating psychiatric disabilities was revised between May 1971 and the present.  Substantive changes were made effective October 8, 1996.  When the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned taking into consideration both the revised and unrevised criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC. 3-2000 (April 10, 2000).  Once the claimant files an appeal to the Board, VA is required by statute to provide an appellant with citation the pertinent laws and regulations and a discussion of how such laws and regulations affect VA's decision.  38 U.S.C.A. § 7105(d)(1)(B) (West 2002).  

In an April 2006 statement of the case, the RO provided citation to appropriate post October 8, 1996 regulations applicable to evaluating the severity of the Veteran's psychiatric disability.  Review of the claims file does not reveal that VA has ever provided him with citation to the regulations for evaluating psychiatric disability as those regulations existed prior to October 8, 1996.  On remand, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case that includes the text of and citation to the General Formula for Psychoneurotic Disorders found at 38 C.F.R. § 4.132 (1996) and the regulation found at 38 C.F.R. §  4.130 (1996); i.e. as these regulations were stated in the Code of Federal Regulations for the period ending July 1, 1996; prior to the revision of October 8, 1996.  

Of note, if the criteria in effect prior to the October 8, 1996 revision results in an outcome more favorable to the Veteran for any period on appeal, then those criteria can be applied up until the time when the post October 8, 1996 criteria are more, or as, favorable.  Hence, at this time it would not be proper for the Board to adjudicate the Veteran's appeal as to any issue listed on the title page because the RO/AMC has not yet considered application of the earlier version of the rating criteria for those periods on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the Veteran should be provided with an opportunity to submit any additional medical or lay evidence relevant to the severity of his psychiatric disability for the period prior to April 20, 2001.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative, requesting that he submit any relevant lay or medical evidence or information regarding the severity of his psychiatric disability for the period from May 3, 1971 to April 20, 2001.  

2.  After the above development is completed and all evidence submitted or obtained is associated with the claims file, schedule the Veteran for an examination by a psychiatrist.  The claims file must be provided to the psychiatrist.  The RO/AMC must also provide the psychiatrist with the text of the General Schedule for Rating Psychoneurotic Disorder found at 38 C.F.R. § 4.132 (1996), i.e. as the General Schedule for Rating Psychoneurotic Disorder existed just prior to the October 8, 1996 revision of the Schedule.  The psychiatrist must review the claims file in conjunction with the examination, and the psychiatrist must annotate the report as to whether the claims file was reviewed and whether the General Formula for Psychoneurotic Disorders, as it existed prior to 1996, was reviewed.  The psychiatrist is asked to address the following:

(a)  Provide findings and an opinion as to the symptoms and severity of the Veteran's service-connected psychiatric disability for the period between May 3, 1971 and April 20, 2001.  

(b)  Provide a discussion as to whether the nervousness, hot flashes, personal and marital problems, palpitations, "quick temper," shaking hands, fear for no reason, and domestic stress, reported by the Veteran between 1975 and 1998, were manifestations of his service-connected psychiatric disorder as opposed to physical disorders.  If this cannot be distinguished, the examiner must so state.  

(c)  In addition to the standard VA psychiatric examination question, the examiner must also provide discussion as to the impact of the Veteran's service-connected psychiatric disability during that time frame with regard to the General Formula for Psychoneurotic Disorders that was effective prior to October 1996.  

4.  Following completion of the above, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.  

5.  Thereafter, the RO/AMC must readjudicate the claim.  If the benefits sought on appeal are not granted in full, the RO/AMC must provide a supplemental statement of the case to the Veteran and his representative.  That supplemental statement of the case must include the text of the 38 C.F.R. § 4.130 (1996); and the General Schedule for Rating Psychoneurotic Disorder found at 38 C.F.R. § 4.132 (1996); i.e. as both regulations existed prior to the October 8, 1996 revision to the Schedule.  The supplemental statement of the case must also include discussion as to how such laws and regulations affect VA's decision in assigning an evaluation or evaluations for his service-connected psychiatric disability for all periods on appeal.  An appropriate period of time should be allowed for response. The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


